DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both a p-type columnar layer and a field oxide layer in Figs. 3 and 4 of current application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 108258027A, Published in 07/06/2018).
Regarding claim 1, Liu et al. disclose that a semiconductor power device (Fig. 1), comprising: 
an n-type drain region (210, Fig. 1) and an n-type epitaxial layer (201 or composite layer of 200 and 201 in Fig. 1) located upon the n-type drain region (210, Fig. 1); 
wherein the n-type epitaxial layer (201 or composite layer of 200 and 201, Fig. 1) comprises:
at least two first p-type body regions (207, Fig. 1), wherein an n-type source region (source region 208, Fig. 1) is disposed in a respective one of the at least two first p-type body regions (207, Fig. 1);
a p-type columnar doped region (202, Fig. 1) located below the respective one of the at least two first p-type body region (207, Fig. 1), because the columnar epitaxial dopant regions are doped with second doping type (p-type) for a charge balance as disclosed by Liu et al. (page 4, line 38, machine translated, see attached reference); and
two gate trenches (two directly adjacent gate trenches for two pairs of 204 between two non-directly adjacent first p-type body regions 207, Fig. 1) located between two adjacent first p-type body regions (207, Fig. 1), because the adjective “adjacent” does not necessarily suggest “directly adjacent”, and Applicants’ originally disclosed invention has a second p-type body region between two non-directly adjacent first p-type body regions 207, wherein a second p-type body region (top narrow portion of middle p-type body region 207 interposed between two non-directly adjacent first p-type body regions 207, Fig. 1) is disposed between the two gate trenches (two gate trenches for two pairs of 204, Fig. 1), because a portion of a p-type body region is also a p-type body region, and Applicants do not specifically claim what the “second p-type body region” looks like;
wherein a gate dielectric layer (203, Fig. 1) and a gate (204, Fig.1) are disposed in a respective one of the two gate trenches (Fig. 1).
Regarding claim 3, Liu et al. further disclose that a width of the second p-type body region (top narrow portion of middle p-type body region 207 interposed between two non-directly adjacent first p-type body regions 207, Fig. 1) is less than a width of each of the at least two first p-type body region (207), because the top narrow portion of the region 207 is narrower than the region 207.
Regarding claim 4, Liu et al. further disclose for the semiconductor power device of claim 1 that the two gate trenches each comprises an upper part (part corresponding to 204, Fig. 1) and a lower part (part corresponding to 206, Fig. 1), because trench of gate for 206 is extended toward the lower part as disclosed by Liu et al., and the gate (204, Fig. 1) and the gate dielectric layer (203, Fig. 1) are located in the upper part of the respective one of the two gate trenches, and a shield gate (206, Fig. 1) and a field oxide layer ((bottom portion of) 205, Fig. 1) are disposed in the lower part of the respective one of the two gate trenches (Fig. 1).
Regarding claim 5, Liu et al. further disclose for the semiconductor power device of claim 4 that the shield gate (206, Fig. 1) and the field oxide layer (205, Fig. 1) extend upward into the upper part of the respective one of the two gate trenches (Fig. 1) and the shield gate is isolated from the gate (204, Fig. 1) by the field oxide layer (Fig. 1).
Regarding claim 6, Liu et al. further disclose that a shield gate (206, Fig. 1) is configured to divide the gate (204, Fig. 1) into a first gate (left side of split gate 204 drawn in Fig. 1) facing toward the respective one of the at least two first body regions (arbitrary region 207, Fig. 1), and a second gate (right side of split gate 204 drawn in Fig. 1) facing toward the second p-type body region (arbitrary region 207, Fig. 1).
Regarding claim 7, Liu et al. further disclose for the semiconductor power device claim 6 that the first gate (one side of split gate 204, Fig. 1) is externally connected to a gate voltage, and the second gate (another side of split gate 204, Fig. 1) is externally connected to a source voltage, because each gate is electrically connected to the specific electrodes to operate the semiconductor power device as disclosed by Liu et al., for example, “a gate is connected with the source region through the conductive layer” (page 3, line 9, machined translated, see attached reference) or “the gate 206 is connected through the metal layer and the gate electrode 204” (page 7, line 1, machine translated, see attached reference).
Furthermore, the claim limitations “a gate voltage” and “a source voltage” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, especially because Applicants do not specifically claim whether the source voltage is also applied to the n-type source region recited in claim 1, and rather “a source voltage” may be associated with a power source.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Liu et al. (CN 108258027A, Published in 07/06/2018) or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (CN 108258027A, Published in 07/06/2018) in view of Hirler et al. (CN 203659877U). (The teachings of Liu et al. are discussed above.)
Liu et al. further disclose for the semiconductor power device according to claim 1 that the second p-type body region is inherently externally connected to a source voltage, which is also directed to an intended use of the second p-type body region, because the second p-type body region (top narrow portion of 207, Fig. 1) is in direct contact with the n-type source regions (208, Fig. 1).
If Applicants can prove or show that it is not inherent that the second p-type body region is externally connected to a source voltage, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second p-type body region is externally connected to a source voltage for the following reasons:
Hirler et al. disclose for a super-junction power device that n+ doped source region 260 and a second p-type body region 250 formed an ohmic contact with the source electrode 284 (Fig. 2, [0059]). 
Since both Liu et al. and Hirler et al. teach a semiconductor power device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that both n-type source region and p-type body region can be electrically connected by an electrode to apply a source voltage to the both regions as disclosed by Hirler et al. to efficiently operate a super-junction semiconductor power device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO K LEE whose telephone number is (571)270-5816. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/WOO K LEE/Examiner, Art Unit 2815